Judgment unanimously affirmed. Memorandum: Defendant contends that the suppression court erred in denying his motion to suppress physical evidence without a hearing. We disagree. Since the informant appeared and testified under oath before the Magistrate, a hearing to determine the reliability and veracity of the informant under the two-pronged Aguilar-Spinelli test is not required (see, People v Taylor, 73 NY2d 683, 688). We further conclude that the contemporaneous summary by the Magistrate of the substance of the testimony of the informant adequately preserved for review the grounds upon which the search warrant was issued and was in substantial compliance with the requirements of CPL 690.40 (1) (see, People v Brown, 40 NY2d 183; People v Peterson, 47 AD2d 431, 434; cf, People v Taylor, supra, at 688-691). (Appeal from judgment of Cattaraugus County Court, Kelly, J. — criminal possession of controlled substance, fourth degree.) Present— Denman, J. P., Pine, Lawton, Davis and Lowery, JJ.